DETAILED ACTION

This office action is in response to Applicant’s submission filed on 20 June 2018.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-21 are pending.
Claims 3, 7, 17 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 11, 20-21 are rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of the claim upon which it depends.
Claim 21 is rejected under 35 U.S.C. 101 for being directed to signal per se.
Claims 1-21 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 11, it recites a neural architecture made up of neuron circuits claimed in claim 1. 35 U.S.C. 112(d) requires that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation on the subject matter claimed. See MPEP 608.01(d). Claim 11 does not appear to further limit the method of claim 1. Consequently, claim 11 is an improper dependent claim under 35 U.S.C. 112(d).
Regarding claim 20, it recites a method being applied to a neural architecture made up of neuron circuits processed by method claimed in claim 12. 35 U.S.C. 112(d) requires that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation on the subject matter claimed. See MPEP 608.01(d). Claim 20 does not appear to further limit the method of claim 12. Consequently, claim 20 is an improper dependent claim under 35 U.S.C. 112(d).
Regarding claim 21, it recites a computer program product allowing method claimed in claim 12 to be performed. 35 U.S.C. 112(d) requires that a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation on the subject matter claimed. See MPEP 608.01(d). Claim 21 does not appear to further limit the method of claim 12. Consequently, claim 21 is an improper dependent claim under 35 U.S.C. 112(d).


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 3, 7,  17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, 
a) “the value of which is deduced from the desired saturation”, “the desired saturation position”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, this limitation is construed to be “a desired saturation position”.
b) “by preserving the least significant bits according to the desired final precision”, the least significant bits of what? “the desired final position”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, according to a desired final position”.
Regarding claim 7, “said position of the most significant bit is transmitted to the saturation unit”, what is said position?  the most significant bit of what? lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, “said position of the most significant bit is transmitted to the saturation unit” is construed to be “a bit position is transmitted to the saturation unit”.
Regarding claim 17, which depend on above rejected claims 3, is rejected for the same reason. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it computer program product claimed could be signal per se, see [0079] “The software elements may be available as a computer program product on a computer-readable medium, a medium that may be electronic, magnetic, optical or electromagnetic”.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11, 12-14, 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al., “Hardware Implementation of Artificial Neural Network Using Field Programmable Gate Array”, International Journal of Computer Theory and Engineering, Vol.5, No.5, October 2013 [hereafter Mohammed] in view of Osborn, et al., US-PATENT NO.5,535,148 [hereafter Osborn].

With regards to claim 1, Mohammed teaches 
A neuron circuit capable of producing a weighted sum of digitized input signals, which are encoded on a given number of bits, and of applying an activation function to said weighted sum in order to produce a digitized activation signal at the output, said circuit having at least: one multiplier multiplying each input signal (xi to xn) by a weight value (w; to Wnj ); one accumulator accumulating the results of said multiplier in order to produce said weighted sum (Mohammed, FIG.1, FIG.3

    PNG
    media_image1.png
    232
    433
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    431
    media_image2.png
    Greyscale

) ….”
one activation unit performing said activation function; wherein said activation unit has at least one shift unit capable of approximating a nonlinear activation function, the result of said approximated activation function being obtained by one or more arithmetic shifts in the bits of said weighted sum”
However Osborn teaches “one activation unit performing said activation function; wherein said activation unit has at least one shift unit capable of approximating a nonlinear activation function, the result of said approximated activation function being obtained by one or more arithmetic shifts in the bits of said weighted sum (Osborn, FIG.1 shows neuron with non-linear activation function, 

    PNG
    media_image3.png
    474
    712
    media_image3.png
    Greyscale
 
and FIG.7-8 shows an example of approximating activation function using shift operations.


    PNG
    media_image4.png
    386
    550
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    614
    687
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed and Osborn before him or her, to modify the hardware neural network circuit of Mohammed to include using shift operation for neuron activation function shown in Osborn.   
The motivation for doing so would have been for approximating sigmoidal response for neural network computing (Osborn, Abstract). 

With regards to claim 2, Mohammed in view of Osborn teaches 
“The neuron circuit as claimed in claim 1, wherein the activation unit has a saturation unit capable of performing a saturation operation directly on said weighted sum or on a temporary result of the activation function before saturation, the saturated datum being delivered at the output of said activation unit (Mohammed, FIG.3).”

With regards to claim 3, Mohammed in view of Osborn teaches 
“The neuron circuit as claimed in claim 2”
Mohammed does not explicitly detail “wherein the saturation unit is combined with the shift unit, the saturation being produced by a shift to the right on said sum, the value of which is deduced from the desired saturation position, by preserving the least significant bits according to the desired final precision”
However Osborn teaches “wherein the saturation unit is combined with the shift unit, the saturation being produced by a shift to the right on said sum, the value of which is deduced from the desired saturation position, by preserving the least significant bits according to the desired final precision (Osborn, FIG.8)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed and Osborn before him or her, to modify the hardware neural network circuit of Mohammed to include producing saturation output using shift operation as shown in Osborn.   
The motivation for doing so would have been for approximating sigmoidal response for neural network computing (Osborn, Abstract). 

With regards to claim 4, Mohammed teaches 
“The neuron circuit as claimed in claim 1, wherein the activation unit has a linear rectifier capable of performing, moreover, a linear rectification on the datum present at the output 4PATENTAtty. Docket No. 95781.37640 Customer No. 30734of the saturation unit, said datum being the result of a saturation performed directly on said weighted sum present at the input of said activation unit, said linear rectification carrying out said activation function (Mohammed, FIG.3).”

With regards to claim 11, Mohammed teaches 
“A neural architecture, wherein it is made up of neuron circuits as claimed in claim 1 (Mohammed, FIG.5, FIG.6

    PNG
    media_image6.png
    675
    539
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    513
    514
    media_image7.png
    Greyscale

).”

Claims 12-14, 17, 20-21 are substantially similar to claims 1-4, 11. The arguments as given above for claims 1-4, 11 are applied, mutatis mutandis, to claims 12-14, 17, 20-21, therefore the rejection of claims 1-4, 11 are applied accordingly.

The combined teaching described above will be referred as Mohammed + Osborn hereafter.

Claims 5-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al., “Hardware Implementation of Artificial Neural Network Using Field Programmable Gate Array”, International Journal of Computer Theory and Engineering, Vol.5, No.5, October 2013 [hereafter Mohammed] in view of Osborn, et al., US-PATENT NO.5,535,148 [hereafter Osborn], and Hansen et al., US-PGPUB NO.2004/0098548A1 [hereafter Hansen].

With regards to claim 5, Mohammed + Osborn teaches 
“The neuron circuit as claimed in claim 1”
Mohammed + Osborn does not explicitly detail “wherein it has a register storing the position of the most significant bit of each new datum accumulated in said accumulator, the storage of said position being performed simultaneously with the storage in the accumulation register of the accumulation of said new datum or of the loading of said accumulation register”
However Hansen teaches “wherein it has a register storing the position of the most significant bit of each new datum accumulated in said accumulator, the storage of said position being performed simultaneously with the storage in the accumulation register of the accumulation of said new datum or of the loading of said accumulation register (Hansen, FIG.7, [0036], ‘returning a result comprising the position of the most significant bit to a register’

    PNG
    media_image8.png
    565
    514
    media_image8.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed + Osborn and Hansen before him or her, to modify the hardware neural network circuit of Mohammed + Osborn to include storing MSB position in a register as shown in Hansen.   


With regards to claim 6, Mohammed teaches 
“The neuron circuit as claimed in claim 5”
Mohammed + Osborn does not explicitly detail “wherein said position of the most significant bit is transmitted to the shift unit, the shift applied being deduced from said position, or from a previously saved most significant bit position or from any parameter fixed by the user or contained in memory or previously calculated”
However Hansen teaches “wherein said position of the most significant bit is transmitted to the shift unit, the shift applied being deduced from said position, or from a previously saved most significant bit position or from any parameter fixed by the user or contained in memory or previously calculated (Hansen, [0023], ‘an extract is controlled by a register …. a single register value defines the size of the operands, the shift amount and size of the result’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed + Osborn and Hansen before him or her, to modify the hardware neural network circuit of Mohammed + Osborn to include storing MSB position in a register as shown in Hansen.   
The motivation for doing so would have been for efficiently processing operation of different data width (Hansen, Abstract). 

With regards to claim 7, Mohammed teaches 
The neuron circuit as claimed in claim 2”
Mohammed does not explicitly detail “wherein said position of the most significant bit is transmitted to the saturation unit, the shift applied for the saturation operation being deduced from said position or from a previously saved most significant bit position, or from any parameter fixed by the user or contained in memory or previously calculated”
However Osborn teaches “wherein said position of the most significant bit is transmitted to the saturation unit, the shift applied for the saturation operation being deduced from said position or from a previously saved most significant bit position, or from any parameter fixed by the user or contained in memory or previously calculated (Osborn, FIG.8)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed and Osborn before him or her, to modify the hardware neural network circuit of Mohammed to include performing activation function using shift operation as shown in Osborn.   
The motivation for doing so would have been for approximating sigmoidal response for neural network computing (Osborn, Abstract). 

With regards to claim 15, Mohammed + Osborn teaches 
 “The neuron circuit as claimed in claim 1”
Mohammed + Osborn does not explicitly detail “wherein it has a step of storage of the position of the most significant bit of each new accumulated datum, said storage step being performed simultaneously with the storage of said new datum”
However Hansen teaches “wherein it has a step of storage of the position of the most significant bit of each new accumulated datum, said storage step being performed simultaneously with the storage of said new datum (Hansen, FIG.7, [0036], ‘returning a result comprising the position of the most significant bit to a register’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed + Osborn and Hansen before him or her, to modify the hardware neural network circuit of Mohammed + Osborn to include storing MSB position in a register as shown in Hansen.   
The motivation for doing so would have been for efficiently processing operation of different data width (Hansen, Abstract). 

With regards to claim 16, Mohammed + Osborn in view of Hansen teaches 
“The method as claimed in claim 15”
Mohammed does not explicitly detail “wherein the shift(s) applied in order to perform said activation function is or are deduced from said position or from a previously saved most significant bit position, or from any parameter fixed by the user or contained in memory or previously calculated”
However Osborn teaches “wherein the shift(s) applied in order to perform said activation function is or are deduced from said position or from a previously saved most significant bit position, or from any parameter fixed by the user or contained in memory or previously calculated (Osborn, FIG.8)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed and Osborn before him or her, to modify the hardware neural network circuit of Mohammed to include performing activation function using shift operation as shown in Osborn.   
The motivation for doing so would have been for approximating sigmoidal response for neural network computing (Osborn, Abstract). 


The combined teaching described above will be referred as Mohammed + Osborn + Hansen hereafter.

Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al., “Hardware Implementation of Artificial Neural Network Using Field Programmable Gate Array”, International Journal of Computer Theory and Engineering, Vol.5, No.5, October 2013 [hereafter Mohammed] in view of Osborn, et al., US-PATENT NO.5,535,148 [hereafter Osborn], Hansen et al., US-PGPUB NO.2004/0098548A1 [hereafter Hansen], and Skrbek et al., “Fast Neural Network Implementation”, Neural Network World, 1999 [hereafter Skrbek].

With regards to claim 8, Mohammed + Osborn + Hansen teaches 
“The neuron circuit as claimed in claim 5”
wherein, said activation unit is capable of approximating a radial basis function, from a sequence of shift operations performed by said shift unit as well as by means of saturations performed by said saturation unit”
However Skrbek teaches “wherein, said activation unit is capable of approximating a radial basis function, from a sequence of shift operations performed by said shift unit as well as by means of saturations performed by said saturation unit (Skrbek, p.276, ‘Fundamental stones of the shift-add arithmetic are … sigmoid-like, gauss-like functions.  All these functions are based on the shift operation in combination with the linear approximation’, and p.384, FIG.9, 5.3, Neural blocks, ‘create a collection of blocks sufficient for implementation of the processing elements of both perceptron and RBF types, 

    PNG
    media_image9.png
    270
    739
    media_image9.png
    Greyscale

)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed + Osborn and Skrbek before him or her, to modify the hardware neural network circuit of .   
The motivation for doing so would have been for fast perceptron and RBF neuron implementation (Skrbek, Abstract). 

With regards to claim 9, Mohammed + Osborn + Hansen in view of Skrbek teaches 
“The neuron circuit as claimed in claim 8”
Mohammed does not explicitly detail “wherein the value of each shift is deduced from said position of the most significant bit of 5PATENTAtty. Docket No. 95781.37640 Customer No. 30734the shifted datum or from a previously saved bit position, or from any parameter fixed by the user or contained in memory or previously calculated”
However Osborn teaches “wherein the value of each shift is deduced from said position of the most significant bit of 5PATENTAtty. Docket No. 95781.37640 Customer No. 30734the shifted datum or from a previously saved bit position, or from any parameter fixed by the user or contained in memory or previously calculated (Osborn, FIG.8)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed before him or her, to modify the hardware neural network circuit of Mohammed to include performing activation function using shift operation as shown in Osborn.   
The motivation for doing so would have been for approximating sigmoidal response for neural network computing (Osborn, Abstract). 

With regards to claim 18, Mohammed + Osborn + Hansen teaches 
The method as claimed in claim 15”
Mohammed + Osborn + Hansen does not explicitly detail “wherein it carries out the approximation of a radial basis activation function, from a sequence of shift operations as well as by means of saturations”
However Skrbek teaches “it carries out the approximation of a radial basis activation function, from a sequence of shift operations as well as by means of saturations (Skrbek, p.276, ‘Fundamental stones of the shift-add arithmetic are … sigmoid-like, gauss-like functions.  All these functions are based on the shift operation in combination with the linear approximation’, and p.384, FIG.9, 5.3, Neural blocks, ‘create a collection of blocks sufficient for implementation of the processing elements of both perceptron and RBF types, 

    PNG
    media_image9.png
    270
    739
    media_image9.png
    Greyscale

)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed + Osborn + Hansen and Skrbek before him or her, to modify the hardware neural network circuit of Mohammed + Osborn + Hansen to include approximating radial basis activation function withshift operation as shown in Skrbek.   


With regards to claim 19, Mohammed + Osborn + Hansen in view of Skrbek teaches 
“The method as claimed in claim 18”
Mohammed does not explicitly detail “wherein the value of each shift is deduced from said position of the most significant bit of the shifted datum or from a previously saved bit position, or from any parameter fixed by the user or contained in memory or previously calculated”
However Osborn teaches “wherein the value of each shift is deduced from said position of the most significant bit of the shifted datum or from a previously saved bit position, or from any parameter fixed by the user or contained in memory or previously calculated (Osborn, FIG.8)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed before him or her, to modify the hardware neural network circuit of Mohammed to include performing activation function using shift operation as shown in Osborn.   
The motivation for doing so would have been for approximating sigmoidal response for neural network computing (Osborn, Abstract). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al., “Hardware Implementation of Artificial Neural Network Using Field Programmable Gate Array”, International Journal of Computer Theory and Engineering, Vol.5, No.5, October 2013 [hereafter Mohammed] in view of Osborn, et al., US-PATENT NO.5,535,148 [hereafter Osborn], and McCormick, et al., US-PATENT NO.9,269,041B2 [hereafter McCormick].

With regards to claim 10, Mohammed + Osborn teaches 
“The neuron circuit as claimed in claim 1”
Mohammed does not explicitly detail “wherein it has an arithmetic and logic unit carrying out operations on the input signals”
However McCormick teaches “wherein it has an arithmetic and logic unit carrying out operations on the input signals (McCormick, Claim 12, ‘a custom arithmetic logic unit or other logic may be added to one or more of the input or the output’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Mohammed + Osborn before him or her, to modify the hardware neural network circuit of Mohammed + Osborn to include ALU as shown in McCormick.   
The motivation for doing so would have been to preprocess the vector (McCormick, Claim 12). 


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.   The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126